Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continuation
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.


Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 20 are allowable over the prior art since the prior art references, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, including the whole, of initiating, by the directional radio and a radar of the connected vehicle, a set of Joint Automotive Radar and Communications (JARCs) with the purported transmitter to determine an authenticity status of the first temporary identifier; and executing a vehicular action responsive to the authenticity status.
Yan (Analysis and detecting of misbehaviors in VANETs, 2014) is relied upon to teach determine an authenticity status of the first temporary identifier (reads on every message exchanged in the system should be authenticated, see Yan Section 3.2.3); however, Awaraji does not teach Applicant’s independent claim language. 
Krieger (US Patent No. 9043602 B1) is relied upon to teach determine an authenticity status of the first temporary identifier (reads on a verifying entity requires that received ephemeral identifiers match to expected ephemeral identifiers, see col. 7 lines 3 – 11); however, integrating the teachings of Krieger do not remedy the deficiencies of the prior art of record. 
Yamashiro (US Pub. No. 2021/0306277 A1) is relied upon to teach initiating, by the directional radio and a radar of the connected vehicle, a set of Joint Automotive Radar and Communications (JARCs) with the purported transmitter (reads on the vehicle may also include a transceiver that can send and/or receive messages via different communication protocols, see Yamashiro para 0044 and 0052) and determine an authenticity status of the first temporary identifier (reads on analyzing a received temporary identifier to see if there is a match, see Yamashiro para 0052); however, integrating the teachings of Yamashiro do not remedy the deficiencies of the prior art of record because Yamashiro does not teach initiating, by the directional radio and a radar of the connected vehicle, a set of Joint Automotive Radar and Communications (JARCs) with the purported transmitter to determine an authenticity status of the first temporary identifier; and executing a vehicular action responsive to the authenticity status. 
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached M-TH 6am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Criado can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN F SHAW/
Primary Examiner, Art Unit 2496